Citation Nr: 1200522	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 05-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea. 


REPRESENTATION

Appellant represented by:	Michael A. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The November 2004 rating decision denied the Veteran's claim. In December 2008, the Board remanded this case to the RO via the Appeals Management Center ("AMC") for further development and then denied his claim in a November 2009 decision. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an August 2011 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's November 2009 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties agreed that the medical evidence was not sufficient for adequate appellate review. The Board is unable to conduct appellate review of this matter and the claim must again be remanded. 

The appellate courts have repeatedly held that when VA conducts medical examinations, the Board must examine several factors in their evaluation. Among these factors are whether the examiner considered all available evidence; conducted appropriate clinical testing and any necessary interviews with the claimant and whether the examiner provided sufficient detail of analysis for VA adjudicators to address theories of entitlement for the benefit sought. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Claiborne v. Nicholson, 19 Vet. App. 181 (2005). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In this case, the examiner concluded that the Veteran's sleep apnea was not caused by his period of active service because the symptom he experienced in service, shortness of breath, was not considered to be a symptom of sleep apnea. In support of this conclusion the examiner cited to a December 2008 medical article titled, "Clinical presentation and diagnosis of obstructive sleep apnea - hypopnea in adults," which listed symptoms of sleep apnea including daytime sleepiness, snoring, and sometimes insomnia, but did not discuss shortness of breath. 

However, the Veteran's claim was for a respiratory disorder, to include sleep apnea, and the examiner did not address whether the Veteran had any other respiratory disorders. Further, the examiner mentioned that the Veteran may have had an allergic reaction to chemicals while in service, but then did not discuss whether that in service event was the cause of any respiratory disorders the Veteran may have, in addition to sleep apnea. For these reasons, the March 2009 examination is inadequate and another remand is required so that an adequate opinion may be obtained. See 38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998). 

To ensure completeness of the record, the Veteran's current VA treatment records, if any, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). 

2. Ensure the above action has been completed and then schedule the Veteran for a VA respiratory disorders examination with an appropriate clinician. The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a respiratory disorder TO INCLUDE ANY RESPIRATORY DISORDER, NOT LIMITED TO SLEEP APNEA as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c)With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) A November 1966 service treatment record ("STR") noting treatment for an upper respiratory infection. 

ii) A June 1967 STR noting complaints of chest pain for the previous three weeks.

iii) An April 1968 STR showing treatment for chemical burns on the Veteran's hands and arms, wherein the physician noted, "it is felt that [the Veteran] has an allergy to PS 661 and other chemicals and that he should have a change of duty," and that he was "unusually sensitive" to PS 661 (a solvent). 

iv) His June 1968 report of medical history wherein he reported shortness of breath and frequent colds.

v) His June 1968 separation examination where it was noted that he had shortness of breath with minimal exertion or continuous talking, with no treatment sought, no complications, and no sequelae. 

vi) February 1991 and May 1995 VA treatment records showing provisional diagnoses of "atypical chest pain."

vii) Private records from Dr. A. C. F. wherein the Veteran was diagnosed with sleep apnea. 

viii) A November 2003 VA treatment record showing that the Veteran was allergic to a significant number of inhalant allergens.  

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has sleep apnea and any other respiratory conditions. For each respiratory disorder diagnosed (including sleep apnea, if applicable), the examiner must opine as to whether it began during active service, or is related to any incident of service, including his allergic reaction to PS 661 or his complaints of shortness of breath at his June 1968 separation examination. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



